UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6801


JONATHAN OJEDA,

                  Plaintiff - Appellant,

          v.

DR. PROCTER, sued individually and as an Agent of Wexford
Medical Sources; TRISTEN TENNY, sued individually and as
Agent of Wexford Medical Resources; ADRIAN HOKE, sued
individually and in his Official Capacity; WEXFORD MEDICAL
SOURCES, sued as a Corporation, working within the State of
West Virginia,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00126-JPB-DJJ)


Submitted:   September 13, 2011             Decided:   October 7, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Ojeda, Appellant Pro Se. Philip Cameron Petty, ROSE
PADDEN & PETTY, LC, Fairmont, West Virginia, for Appellees
Procter and Tenny.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan     Ojeda     appeals     the    district        court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.     § 1983    (2006)      complaint.          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the        reasons   stated      by    the    district      court.

Ojeda v. Procter, No. 2:10-cv-00126-JPB-DJJ (N.D. W. Va. June

16, 2011).      We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented         in   the    materials

before   the    court      and    argument     would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                           2